


AMTECH SYSTEMS, INC.


NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN
AS AMENDED EFFECTIVE MAY 8, 2014


Purposes of the Plan


The purposes of this Plan are to attract and retain the best available
individuals to serve as non-employee members of the Board of Directors of Amtech
Systems, Inc. (the "Company"), to reward such directors for their contributions
to the profitable growth of the Company, and to maximize the identity of
interest between such directors and stockholders generally. The Plan is intended
to fall within an exception to coverage under Section 409A of the Internal
Revenue Code.


1. Definitions. As used herein, the following definitions shall apply:


a. "Board" shall mean the Board of Directors of the Company.


b. "Company" shall mean Amtech Systems, Inc., an Arizona corporation.


c. "Effective Date" shall be the date that the Board of Directors of the Company
adopts this Plan.


d. "Eligible Director" shall mean (i) those individuals who are serving as
non-employee members of the Board on the Effective Date, or (ii) those
individuals who are elected or appointed as non-employee members of the Board
after the Effective Date, whether through appointment by the Board or election
of the Company's stockholders.


e. "Exercise Price" shall mean, with respect to Shares of Optioned Stock, the
Fair Market Value of such Shares on the date of grant of the Option.


f. "Fair Market Value" shall mean, with respect to the date a given Option is
granted or exercised, the value of the Common Stock determined by the Board in
such manner as it may deem equitable for Plan purposes in accordance with
applicable law, including Section 409A of the Internal Revenue Code; provided,
however, that where there is a public market for the Common Stock, the Fair
Market Value per Share shall be the closing price for a Share reported for the
last trading day prior to such date by the NASDAQ Stock Market (or such other
stock exchange or quotation system on which Shares are then listed or quoted)
or, if no Shares are traded on the NASDAQ Stock Market (or such other stock
exchange or quotation system) on the date in question, then for the next
preceding date for which Shares traded on the NASDAQ Stock Market (or such other
stock exchange or quotation system).


g. "Option" shall mean a right to purchase Stock, granted pursuant to the Plan.


h. "Optioned Stock" shall mean the Stock subject to an Option.


i. "Optionee" shall mean a non-employee director of the Company who has been
granted an Option.


j. "Plan" shall mean this Non-Employee Directors Stock Option Plan.


k. "Share" shall mean a share of the Stock.




--------------------------------------------------------------------------------






l. "Stock" shall mean the Common Stock of the Company described in the
Certificate of Incorporation of the Company.


m. "Stock Option Agreement" shall mean the written agreement evidencing the
grant of an Option.


n. "Trading Day" shall mean a day on which the Fair Market Value of the Stock
can be determined.


2. Common Stock Subject to the Plan. Subject to increases and adjustments
pursuant to Section 9 of the Plan, the number of Shares reserved and available
for distribution under the Plan shall be Five Hundred Thousand (500,000). If an
Option shall expire or become unexercisable for any reason without having been
exercised in full, the unauthorized Shares covered by the Option shall, unless
the Plan shall have terminated, be available for future grants of Options. The
Company shall use its best efforts to provide that any Stock subject to the
Option constitutes, or is equivalent to, “service recipient stock” within the
meaning of Internal Revenue Code Section 409A.


3. Option Grants.


a. Each individual who first becomes an Eligible Director after the Effective
Date, whether through election by the stockholders or appointment of the Board,
shall be granted at the time of such initial election or appointment, or on such
other date as may be determined by the Board, an Option to purchase 6,000 shares
of Stock, or such other number of shares of Stock as may be determined by the
Board.


b. On the first business day following the Company’s Annual Meeting of
Shareholders each year (the “Annual Grant Date”), beginning with the first
business day following the 2005 Annual Meeting of Shareholders, or at such other
date as may be determined by the Board, each individual who is at that time an
Eligible Director shall be granted an Option under the Plan to purchase an
additional 5,000 shares of Stock, or such other number of shares of Stock may be
determined by the Board; provided such individual (i) has attended 75% of the
meetings of the Board held during the 12-month period immediately preceding the
Annual Grant Date, or (ii) if such individual was appointed or elected as a
director during such 12-month period, he or she has attended 75% of the meetings
of the Board held during his of her term as a director, and (iii) has attended
75% of the meetings of any Committee of the Board to which such individual has
been appointed as a member during such 12-month period.


c. The purchase price of Shares subject to an Option shall be the Fair Market
Value on the date of grant. Subject to Section 8, the Board shall not permit the
repricing of any Option by any method, including by cancellation and reissuance.


d. Each Option granted pursuant to this Plan shall vest and become exercisable
according to the following schedule, provided that the Optionee remains an
Eligible Director at such vesting date:


Vesting Date
Percentage of Shares Vesting
First Anniversary of Grant
33-1/3%
Second Anniversary of Grant
66-2/3%
Third Anniversary of Grant
100%

                 




--------------------------------------------------------------------------------






(e) Notwithstanding any other provision of this Plan to the contrary, in the
event of a departure of a director, due to resignation or otherwise, the Board
shall have discretion to grant to such departing director an Option or Options
to purchase such number of shares of Stock as the Board may determine and to fix
the vesting and exercisability dates with respect thereto in recognition of such
departing director’s service on the Board or any Committee thereof.


(f) No Deferral Feature. No Option shall have any feature that would allow for
the deferral of compensation (within the meaning of Internal Revenue Code
Section 409A) other than the deferral of recognition of income until the later
of the exercise or disposition of the Option or the time the shares of Stock
acquired subject to the exercise of the Option first become substantially vested
(as defined in Treasury Regulation section 1.83-3(b)).


4. Stockholder Approval. This Plan was adopted by the Board of Directors of the
Company on December 21, 1995 (the “Effective Date”) and approved by the
shareholders on February 29, 1996. The Board approved certain amendments to the
Plan on March 15, 2001 and April 21, 2005. The shareholders approved certain
amendments to the Plan on July 8, 2005. Options may be granted under the Plan on
and after the Effective Date. No Option may be granted after March 11, 2020;
provided, however, that the Plan and all outstanding Options shall remain in
effect until such Options shall have been exercised, shall have expired or shall
otherwise be terminated.


5. Term; Exercise; Rights as a Stockholder.


a. The term of each Option shall be ten (10) years from the date of grant
thereof. To the extent vested the Option may be exercised in whole or in part at
any time and during the term of the Option. No fractional Shares will be issued
upon exercise of the Option and, if the exercise results in a fractional
interest, an amount will be paid in cash equal to the value of such fractional
interest based on the Fair Market Value of the Shares on the date of exercise.


b. An Option shall be deemed to be exercised upon receipt by the Company from
the Optionee of written notice of such exercise. Such notice shall be
accompanied by full payment for the Shares subject to such exercise.


6. Payment. The Exercise Price shall be paid:


a. In United States dollars in cash or by check payable to the order of the
Company; or


b. Subject to the approval of the Board, by delivery of Shares with an aggregate
Fair Market Value equal to the Exercise Price; or


c. By any combination of (a) and (b) above.


The Board shall determine acceptable methods for tendering Stock as payment upon
exercise of an Option and may impose such limitations and prohibitions on the
use of Stock to exercise an Option as it deems appropriate.


7. Transferability of Options. The Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution to the limited extent provided herein or
pursuant to a "qualified domestic relations order" as defined by the Internal
Revenue Code or the Employee Retirement Income Security Act or the rules
thereunder. Except as permitted




--------------------------------------------------------------------------------




herein, an Option may be exercised, during the lifetime of the Optionee, only by
the Optionee or by his guardian or legal representative.


In the event of the Optionee's death, his or her Option shall be exercisable,
prior to the expiration of the Option, by the person or persons to whom his or
her accrued and vested rights pass by will or by the laws of descent and
distribution.


8. Adjustments Upon Changes in Capitalization or Merger. Subject to any required
action by the stockholders of the Company, the number of Shares covered by each
outstanding Option, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Options have yet been granted or
which have been returned to the Plan upon cancellation or expiration of an
Option, as well as the price per Share covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, consolidation,
subdivision, stock dividend, combination or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
"effected without receipt of consideration." Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made, with
respect to the number or price of Shares subject to an Option.


In the event of the proposed dissolution or liquidation of the Company, all
Options will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board. The Board may, in the exercise
of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Board and give each holder the right to
exercise the Option as to all or any part thereof, including Shares as to which
the Option would not otherwise be exercisable. In the event of a proposed sale
of all or substantially all of the assets of the Company, or the merger of the
Company with or into another corporation, the Option shall be assumed or an
equivalent Option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion and in lieu of such assumption or substitution,
that the holder shall have the right to exercise the Option as to all of the
Shares, including Shares as to which the Option would not otherwise be
exercisable. If the Board makes an Option exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Board shall notify
the holder that the Option shall be fully exercisable for a period of 30 days
from the date of such notice (but not later than the expiration of the term of
the Option), and the Option will terminate upon the expiration of such period.


9. Amendment and Termination of the Plan. The Board may amend the Plan from time
to time in such respects as the Board may deem advisable or terminate the Plan;
provided, however, that amendments to the Plan relating to the amount, price or
timing of Option grants shall not be made more than once in any six month
period, other than amendments necessary to comply with changes in the Internal
Revenue Code of 1986, as amended, the Employee Retirement Income Security Act,
as amended, or the rules thereunder. Any amendment or termination of the Plan
shall not affect Options already granted and such Options shall remain in full
force and effect as if this Plan had not been amended or terminated.
                                       
Notwithstanding the foregoing, revisions or amendments that accomplish any of
the following shall require approval of the stockholders of the Company, to the
extent required by law, rule or regulation:


a. Materially increase the benefits accruing to participants under the Plan;






--------------------------------------------------------------------------------




b. Materially increase the number of Shares which may be issued under the Plan;


c. Materially modify the Plan as to eligibility for participation in the Plan;
or


d. Otherwise cause the Plan to lose its exemption under Section 16(b) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.


10. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
or market system upon which the Shares may be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.


As a condition to the exercise of an Option, the Company may require the
Optionee to represent and warrant at the time of any such exercise that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required or advisable.


Inability of the Company to obtain authority from a regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
or advisable to the lawful issuance and sale of any Shares hereunder, shall
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.


11. Termination of Option.


a. Termination as a Director. If an Optionee ceases to be a director, unless
such cessation occurs due to death or disability, then the Option shall
terminate on the date that is thirty (30) days from the date the Optionee ceases
to be a director, or such other date as may be determined by the Board.


b. Disability. Unless otherwise provided in the Stock Option Agreement, in the
event an Optionee is unable to continue to be a member of the Board as a result
of his permanent and total disability (as defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended), he may exercise the Option at any
time within twelve (12) months following the date he ceased to be a director,
but only to the extent he was entitled to exercise it on the date he ceased to
be a director. To the extent that he was not entitled to exercise the Option on
the date he ceased to be a director, or if he does not exercise such Option
(which he was entitled to exercise) within the time specified herein, the Option
shall terminate.


c. Death. Unless otherwise provided in the Stock Option Agreement, if an
Optionee dies during the term of the Option, the Option may be exercised at any
time within twelve (12) months following the date of death, but only to the
extent that an Optionee was entitled to exercise the Option on the date of
death. To the extent that decedent was not entitled to exercise the Option on
the date of death, or if the Optionee's estate, or person who acquired the right
to exercise the Option by bequest or inheritance, does not exercise such Option
(which he was entitled to exercise) within the time specified herein, the Option
shall terminate.


12. Option Agreement. Options shall be evidenced by Stock Option Agreements in
such form as the Board shall approve.






--------------------------------------------------------------------------------




13. Miscellaneous Provisions.


a. Plan Expense. Any expenses of administering this Plan shall be borne by the
Company.


b. Construction of Plan. The validity, construction, interpretation,
administration and effect of the Plan and of its rules and regulations, and
rights relating to the Plan, shall be determined by the Board in accordance with
the laws of the State of Arizona.


c. Taxes. The Company shall be entitled if necessary or desirable to pay or
withhold the amount of any tax attributable to the delivery of Common Shares
under the Plan after giving the person entitled to receive such Shares notice as
far in advance as practical, and the Company may defer making delivery of such
Shares if any such tax may be pending unless and until indemnified to its
satisfaction. Notwithstanding any other provision of the Plan, the tax treatment
of awards under the Plan shall not be, and is not, warranted or guaranteed.
Neither the Company, any subsidiary or affiliate, the Board, any committee
thereof, nor any of their delegatees shall be held liable for any taxes,
penalties, or other monetary amounts owed by an Optionee, his beneficiary, or
other person as a result of the grant, modification, or amendment of an award
hereunder or the adoption, modification, amendment, or administration of the
Plan.


d. Gender. For purposes of this Plan, words used in the masculine gender shall
include the female and neuter, and the singular shall include the plural and
vice versa, as appropriate.






--------------------------------------------------------------------------------






NON-EMPLOYEE DIRECTORS STOCK OPTION AGREEMENT


EXHIBIT A


AMTECH SYSTEMS, INC.


NON-EMPLOYEE DIRECTORS STOCK OPTION AGREEMENT




BY THIS DIRECTORS STOCK OPTION AGREEMENT (the "Agreement"), AMTECH
SYSTEMS, INC., an Arizona corporation (the "Company"), and the undersigned, a
non-employee director of the Company (the "Optionee"), desire to establish the
terms and conditions upon which the Company is willing to grant the Optionee,
and upon which the Optionee is willing to accept from the Company, an Option to
purchase shares of Common Stock from the Company, pursuant to the terms and
conditions of the Company's Non-Employee Directors Stock Option Plan (the
"Plan").


The Company and the Optionee hereby agree as follows:


1. The Plan. All the terms, conditions and definitions of the Plan are hereby
incorporated by reference into this Agreement, as if fully set forth herein.


2. Terms of Grant.


(a) Exercise Price: $____________


(b) Number of Shares Subject to Option: __________ Shares of Common Stock


(c) Grant Date: ______________, _____


DATED: ________________, _____


AMTECH SYSTEMS, INC.






By ______________________________________


Its ______________________________




OPTIONEE:




_________________________________________




